[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________          FILED
                                                    U.S. COURT OF APPEALS
                                 No. 10-14814         ELEVENTH CIRCUIT
                             Non-Argument Calendar        JAN 18, 2012
                           ________________________        JOHN LEY
                                                            CLERK
                   D.C. Docket No. 8:10-cr-00057-JSM-TBM-2



UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                       versus

WILLIE LATIMER, JR.,

                                                               Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                 (January 18, 2012)

Before MARCUS, MARTIN and BLACK, Circuit Judges.

PER CURIAM:

      Grady C. Irvin, Jr. appointed counsel for Willie Latimer, Jr., has filed a

renewed motion to withdraw on appeal supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our
independent review of the entire record reveals that counsel’s assessment of the

relative merits of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s renewed motion to

withdraw is GRANTED, and Latimer’s conviction and sentence are AFFIRMED.




                                         2